Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-12, 14, 16-19, 26 are withdrawn.
Claims 6-7, 13, 20-23, 27 are cancelled.
This action in response to remarks and amendments filed 2/18/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15, 24-25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager (US PG Pub 20110185767), hereinafter referred to as Jager and further in view of Van de Lisdonk (EP 2426452), hereinafter referred to as Van and Van De Lisdonk (US PG Pub 20120090351), hereinafter referred to as Straver. 

With respect to claim 15, Jager (Figure 1) teaches a method of producing liquefied natural gas (LNG)), comprising: arranging each of first, second, and third refrigeration compression strings to include one or more refrigeration compressors and a driver operationally connected to the one or more refrigeration compressors (116/204/304 are all drivers for three sets of compressors 14, 202 and one attached to 304, paragraph 47, 54, and 67) 
using the driver in each of the first, second, and third refrigeration compression strings, driving the respective one or more refrigeration compressors using a non-synchronous operation (they are separate drivers and thus non-synchronous); 
providing compression to a propane refrigerant using only the first refrigeration compression string (refrigerant in 114 is propane, paragraph 11, thus the first compression string would only compress propane); 
providing compression to a mixed refrigerant using only the second refrigeration compression string (the second refrigerant can be seen to be a closed loop thus the second compression spring only compresses the second refrigerant); 
providing compression to a nitrogen refrigerant using only the third refrigeration compression string (refrigerant in final loop including the compressor from 304 is nitrogen, paragraph 65 thus the third compression string would only compress nitrogen), 
wherein operation of driver of only two of the first, second and third compression strings is required for natural gas liquefaction (natural gas is liquefied at 60, paragraph 67, thus only the first two drivers 116 and 204 are required for liquefaction, the third driver is provided for sub-cooling), wherein the driver for each of the compression strings has an output capacity of at least 70 MW (Table 1 shows that the cooling power needed for each driver is over 70 MW, thus each driver would have to provide at least such power).
Jager does not teach that the driver for each of the three compression strings is a multi-shaft gas turbine such that without assistance from electrical motors with drive-through capability or variable frequency drives, using an inherent speed turn-down range of the multi-shaft gas turbine of at least one of the first, second, and third refrigeration compression strings to start the one or more 

This is disclosed by Van who provides for utilizing a multi-shaft gas turbine (see paragraph 5; “multiple shaft gas turbine" is clearly well known) as the driver for LNG refrigerant compressions strings and further that the compressors are driven non-synchronously (see paragraph 45, further 180 and 190 are not coupled by a shaft) without assistance from motors or variable frequency drives using an inherent speed turn-down range of said turbine to start the compressors from rest, bring them to an operating rotational speed and adjust operating points (see paragraphs 5, 11-16 and 54-55) stating “a further advantage is that the first and second compressor trains on the common drive shaft can be started up exclusively on the shaft power generated by the power turbine of the single gas turbine..mo additional mover such as a startup motor is drivingly connected to the common drive shaft in addition to said common gas turbine during starting up of the first and second compressor trains", it would have been obvious to one of ordinary skill In the art at the time of applicant’s invention to utilize multi-shaft gas turbines that start up compressors without a motor as disclosed by Van with the liquefaction method of Jager as the drivers in order to avoid the need for additional equipment such as variable frequency drivers and motors and further to provide efficient control that saves on electric energy requirements by utilizing gas combustion instead.

The examiner further goes on official notice that running compressors at maximum efficiency is well known in the art and it would have been obvious to one of ordinary skill to utilize the turbines of Van to operate the compressor strings of Jager at maximum efficiency as this is simply optimization through routine experimentations wherein the efficiency of the compressor depends on its load, the composition the refrigerant, the type of compressor and the speed of the compressor and shaft all of which are result effective variables that can be optimized. Applicant did not timely traverse this official notice and as such it is considered admitted prior art.




Assuming arguendo in an alternate interpretation that the cooling power in Table 1 of Jager does not equate directly to turbine power: 

Claim 15, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager (US PG Pub 20110185767), hereinafter referred to as Jager and further in view of Van de Lisdonk (EP 2426452), hereinafter referred to as Van and Van De Lisdonk (US PG Pub 20120090351), hereinafter referred to as Straver and Van De Lisdonk (US PG Pub 20120090351), hereinafter referred to as Straver.


With respect to claim 15, Jager (Figure 1) teaches a method of producing liquefied natural gas (LNG)), comprising: arranging each of first, second, and third refrigeration compression strings to include one or more refrigeration compressors and a driver operationally connected to the one or more refrigeration compressors (116/204/304 are all drivers for three sets of compressors 14, 202 and one attached to 304, paragraph 47, 54, and 67) 
using the driver in each of the first, second, and third refrigeration compression strings, driving the respective one or more refrigeration compressors using a non-synchronous operation (they are separate drivers and thus non-synchronous); 
providing compression to a propane refrigerant using only the first refrigeration compression string (refrigerant in 114 is propane, paragraph 11, thus the first compression string would only compress propane); 
providing compression to a mixed refrigerant using only the second refrigeration compression string (the second refrigerant can be seen to be a closed loop thus the second compression spring only compresses the second refrigerant); 

wherein operation of driver of only two of the first, second and third compression strings is required for natural gas liquefaction (natural gas is liquefied at 60, paragraph 67, thus only the first two drivers 116 and 204 are required for liquefaction, the third driver is provided for sub-cooling), wherein the driver for each of the compression strings has an output capacity of at least 70 MW (Table 1 shows that the cooling power needed for each driver is over 70 MW).
Jager does not teach that the driver for each of the three compression strings is a multi-shaft gas turbine such that without assistance from electrical motors with drive-through capability or variable frequency drives, using an inherent speed turn-down range of the multi-shaft gas turbine of at least one of the first, second, and third refrigeration compression strings to start the one or more refrigeration compressors from rest, bring the one or more refrigeration compressors up to an operating rotational speed.

This is disclosed by Van who provides for utilizing a multi-shaft gas turbine (see paragraph 5; “multiple shaft gas turbine" is clearly well known) as the driver for LNG refrigerant compressions strings and further that the compressors are driven non-synchronously (see paragraph 45, further 180 and 190 are not coupled by a shaft) without assistance from motors or variable frequency drives using an inherent speed turn-down range of said turbine to start the compressors from rest, bring them to an operating rotational speed and adjust operating points (see paragraphs 5, 11-16 and 54-55) stating “a further advantage is that the first and second compressor trains on the common drive shaft can be started up exclusively on the shaft power generated by the power turbine of the single gas turbine..mo additional mover such as a startup motor is drivingly connected to the common drive shaft in addition to said common gas turbine during starting up of the first and second compressor trains", it would have been obvious to one of ordinary skill In the art at the time of applicant’s invention to utilize multi-shaft gas turbines that start up compressors without a motor as disclosed by Van with the liquefaction method of Jager as the drivers in order to avoid the need for additional equipment such as variable 

The examiner further goes on official notice that running compressors at maximum efficiency is well known in the art and it would have been obvious to one of ordinary skill to utilize the turbines of Van to operate the compressor strings of Jager at maximum efficiency as this is simply optimization through routine experimentations wherein the efficiency of the compressor depends on its load, the composition the refrigerant, the type of compressor and the speed of the compressor and shaft all of which are result effective variables that can be optimized. Applicant did not timely traverse this official notice and as such it is considered admitted prior art.

Jager as modified does not teach each multi-shaft gas turbine of the first, second, and third refrigeration compression strings has a rate output capacity of at least 70 MW.

Straver teaches that gas turbines used to power liquefaction have a variable power operation depending on the conditions needed with a power reaching up to 76.9 MW (paragraphs 108-109).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the turbines of Jager as modified with a power output of at least 76.9 MW since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing turbines with a power output of at least 76.9 MW would ensure the turbines are capable of providing the necessary power for compression needed.

	Jager as modified does not teach wherein each multi-shaft gas turbine of the first, second and third refrigeration compression strings is an industrial turbine.
	
Straver teaches that in systems for cooling a hydrocarbon stream that gas turbines used are known to be an aeroderivative or heavy (industrial) gas turbine” (paragraph 39).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Straver to have had the gas turbines of Jager as modified (as modified by Van) to have been of the industrial type since it has been shown to be obvious to try whereby choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success whereby as Straver has identified two types of turbines used in hydrocarbon cooling systems (aeroderivative and industrial) it would have been considered obvious to one having ordinary skill in the art at the time the invention was filed to have chosen between them.


Regarding claims 24 and 25, Jager discloses air-cooling or water-cooling a refrigerant compressed by at least one of the refrigeration compressors of the first, second, or third strings (see 118, 206 and 306, see paragraph 47 for example).

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 

Applicant argues page 6-7 that neither Jager nor Van De Lisdonk teaches “wherein each multi-shaft gas turbine of the first, second and third refrigeration compression strings is an industrial turbine” and that “Van De Lisdonk disclosed that suitable gas turbines are of the aeroderivative type”.  This is not persuasive in view of the rejection above.

While Jager does not provide such a teaching and Van De Lisdonk discusses the use of a aeroderivative type, Straver (which is also an invention by Van De Lisdonk) teaches that there are two known types of gas turbines used in these type of applications, aeroderivative and industrial and thus it would have been obvious for the turbines to have been of the industrial type as it has been shown that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious and there are two identified predictable solutions to the type of gas turbine to use: aeroderivative and industrial.


While examine appreciated what applicant is trying to provide in the specification, this is not considered to be a special definition with applicant acting as their own lexographer the specification fails to adequately provide a clear definition of what non-synchronous means reciting “`Non-synchronous` refers to rotational speeds that are not always aligned with local electrical grid frequency (which may be 50 Hz (3,000 rpm), 60 Hz (3,600) rpm), or another frequency) but fall within a commonly accepted operating range around the local frequency.  Such operating range depends on the design of the turbine and may be.+-.3%, or .+-.5%, or .+-.10%, or .+-.20%, or more than .+-.20% of the local frequency” which is unclear as to what is actually required as applicant uses the terms “not always aligned”, “may be”, “or another frequency” and has them operating anywhere from above or below the frequency of operation which means that they do not operate non-synchronously with the local electrical grid they just sometimes may.  It is unclear if this means that they are constantly changing frequency or they operate at one continuous frequency that does not have to align to the local electrical grid. Further it is unclear what is encompassed by the local electrical grid as applicant has not clearly defined how that is related or what the scope of “local” is in this regard.  As such, the term non-synchronous has been given its closest plain meaning as best understood by the specification which is “not happening, moving or existing at the same time” and is rejected as such in the rejection above.  Applicant should amend the claim language to be clearer as to what the scope of non-synchronous is desired to be in view of the specification in order to make such distinctions against the prior art clear.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN M KING/             Primary Examiner, Art Unit 3763